PER CURIAM: *
Counsel appointed to represent Danny Medellin on appeal has moved for leave to withdraw and has filed both an original and supplemental brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Medellin has filed a pro se response. Our independent review of counsel’s briefs, Medellin’s pro se response, and the record discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is *743GRANTED, counsel is excused from further responsibilities herein, and this appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.